Citation Nr: 1033266	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-05 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active service from October 1942 to October 1945.  
The Veteran died on June [redacted], 2006, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2006.  His death certificate 
stated that his cause of death was acute hepatic failure due to 
acute renal failure due to metastatic small cell carcinoma due to 
chronic lymphocytic leukemia.  An autopsy was not performed.

2.  During the Veteran's lifetime, service connection was not in 
effect for any disability.

3.  Metastatic small cell carcinoma and/or chronic lymphocytic 
leukemia was not present during service or until many years later 
and did not develop as a result of any incident during service, 
to include exposure to ionizing radiation

4.  The competent evidence does not establish that the Veteran's 
death was causally related to active service, or to service-
connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1137, 1310, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.311, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in December 2006, and March 2010 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and notice of 
what part VA will attempt to obtain.  VA provided adequate notice 
of how disability ratings and effective dates are assigned.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 20 Vet. App. 1 
(2006).

In the instant case, the record shows that the appellant was 
informed of the information and evidence necessary to 
substantiate a claim for DIC benefits.  The appellant was also 
advised of the types of evidence VA would assist her in obtaining 
as well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The notice 
provided by the December 2006 and March 2010 correspondence is 
found to be sufficient pursuant to Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007) as the Veteran did not have any service-
connected disabilities at the time of his death.  The Board may 
therefore proceed with the issuance of a final decision in this 
case.  

Further, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The appellant was afforded a meaningful 
opportunity to participate in the adjudication of the claim and 
the claim was readjudicated in an April 2010 supplemental 
statement of the case.  The evidence of record, to include that 
discussed above, rebuts any suggestion that VA's efforts to 
provide notice prejudiced the appellant.  In sum, there is no 
evidence of any VA error in notifying or assisting the appellant 
that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by appellant or obtained 
on her behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



I.  Criteria

The appellant alleges, in essence, that the Veteran was stationed 
in Honshu, Japan from September 1945 for approximately 2 months.  
As a result of his being in Japan, he developed lung cancer which 
caused his death.  She has offered no supporting medical 
evidence.  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  The death of a Veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or the contributory cause of death.  Service connection 
will be determined by exercise of sound judgment, without 
recourse to speculation and after a careful analysis has been 
made of all the facts and circumstances surrounding the death of 
the Veteran to include autopsy reports.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303(a), 3.312.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods. First, if a veteran 
exposed to radiation during active service later develops one of 
the diseases a listed in 38 C.F.R. § 3.309(d), a rebuttable 
presumption of service connection arises.  38 C.F.R. §§ 3.307, 
3.309 (2009).  The diseases listed in 38 C.F.R. 3.309(d) are ones 
in which the VA Secretary has determined that a positive 
association with radiation exposure exists.  Diseases 
presumptively service connected for radiation-exposed veterans 
under the provisions of 38 C.F.R. § 3.309(d)(2) do not include, 
and specifically exclude, chronic lymphocytic leukemia.  38 
C.F.R. § 3.309(d) (2009).

Service connection may also be established if a radiation- 
exposed veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b) or established by competent scientific or medical 
evidence that the claimed condition is a radiogenic disease), if 
the VA Undersecretary for Benefits determines that a 
relationship, in fact, exists between the disease and the 
veteran's radiation exposure in service.

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service.  However, the term "radiogenic disease" includes all 
forms of leukemia, except chronic lymphatic (lymphocytic) 
leukemia. 38 C.F.R. § 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 3.311(a) 
calls for the development of a dose assessment where it is 
established that a radiogenic disease first became manifest after 
service, where it was not manifest to a compensable degree within 
any applicable presumption period specified in either § 3.307 or 
§ 3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2) (2009).  In all other claims, 38 C.F.R. § 3.311(a) 
requires that a request be made for any available records 
concerning the veteran's exposure to radiation. These records 
normally include but may not be limited to the veteran's Record 
of Occupational Exposure to Ionizing Radiation (DD Form 1141), if 
maintained, service treatment records, and other records which 
may contain information pertaining to the veteran's radiation 
dose in service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2009).

The Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Direct service 
connection may be established by competent evidence establishing 
the existence of a medical nexus between the claimed condition 
and exposure to ionizing radiation during active service.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  Analysis

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
of entitlement to service connection for the cause of the 
Veteran's death.  

The Veteran died on June [redacted], 2006.  The death certificate 
indicates that the immediate cause of death was acute hepatic 
failure (week's duration) due to acute renal failure (week's 
duration) due to metastatic small cell carcinoma (month's 
duration) due to chronic lymphocytic leukemia (of year's 
duration).  There were no other significant conditions listed.   
An autopsy was not performed.

During the Veteran's lifetime, service connection was not in 
effect for any disability.

The service records are not available and may have been destroyed 
in the 1973 fire at the National Personnel Records Center (NPRC).  
The only available component of his service treatment records are 
daily sick report excerpts from his unit.  These reveal that the 
veteran reported for sick call on December 15, 1944, January 4, 
1945 and January 22, 1945.  In each case he was treated and 
returned to duty.  No other information or diagnosis was 
provided.  

Additionally post-service medical evidence does not show any 
treatment or diagnosis referable to acute hepatic; renal failure; 
metastatic small cell carcinoma; or, chronic lymphocytic leukemia 
until 2002, approximately 57 years post-service, according to 
private and VA Medical Center (VAMC) records.  

Thus, there is no continuity of hepatic, renal, metastatic small 
cell carcinoma, or chronic lymphocytic leukemia symptomatology 
demonstrated either by the documented clinical records or the 
appellant's statements.  As chronic lymphocytic leukemia is not 
one of the radiogenic diseases listed in 38 C.F.R. § 3.309(d), 
presumptive service connection is not applicable in this case 
even if the Veteran in fact served in one of the affected areas 
during WWII.  

There are no medical opinions suggesting a relationship between 
the cause of the Veteran's death and service.

Accordingly, there is no basis for finding that the acute hepatic 
failure due to acute renal failure due to metastatic small cell 
carcinoma due to chronic lymphocytic leukemia was causally 
related to the Veteran's service.  

Of course, in addition to the medical evidence, the Board must 
consider lay evidence, including the appellant's statements.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing 38 U.S.C.A. 1154(a) (West 2002)) (VA required to "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability benefits).  While the appellant 
is competent to report her observations, her statements must be 
weighed against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Her statements 
are outweighed by the absence of any complaints, treatment, or 
diagnoses of acute hepatic failure due to acute renal failure due 
to metastatic small cell carcinoma due to chronic lymphocytic 
leukemia for many years after service.

The Board also notes that, to the extent that the Veteran was 
diagnosed with acute hepatic failure due to acute renal failure 
due to metastatic small cell carcinoma due to chronic lymphocytic 
leukemia, such diagnosis was not within any presumptive period 
during which the manifestations would have warranted service 
connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

In sum, there is no basis for a grant of service connection for 
the cause of the Veteran's death since there is no evidence that 
his death was causally connected in any way by a disability for 
which service connection had been established at the time of 
death or for which service connection should have been 
established.  Finally while the appellant alleged that the 
Veteran may have been exposed to radiation during WWII, the 
veteran's chronic lymphocytic leukemia is not a disease which 
could be presumptively service connected for radiation-exposed 
veterans under the provisions of 38 C.F.R. § 3.309(d)(2).

In sum, as the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


